

117 HR 4503 IH: Home for the Brave Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4503IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Carbajal (for himself, Mr. Smucker, Mr. Fitzpatrick, Ms. Norton, Mr. Harder of California, Mrs. Axne, Mr. Suozzi, Mr. O'Halleran, Mr. Peters, Mr. Garbarino, Mr. Grijalva, Mr. Stauber, Mr. Bacon, Mr. García of Illinois, Mr. Meuser, Mr. Soto, Ms. Brownley, Mr. Case, Mr. Swalwell, Mr. Gallego, Ms. Chu, Mrs. Hayes, Mrs. Luria, Mr. Keating, Mr. Carson, Mr. Sires, Ms. Newman, Mr. Golden, Mr. C. Scott Franklin of Florida, Mr. McGovern, Mr. Ryan, Ms. Strickland, Mr. Lamb, Mr. Panetta, and Mr. Crow) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo exclude from consideration as income under the housing assistance programs of the Department of Housing and Urban Development amounts received by a family from the Department of Veterans Affairs for service-related disabilities of a member of the family, and for other purposes.1.Short titleThis Act may be cited as the Home for the Brave Act of 2021.2.Exclusion of veterans disability benefits from incomeThe Department of Housing and Urban Development Act (42 U.S.C. 3531 et seq.) is amended by adding at the end the following new section:15.Exclusion of veterans disability benefits from incomeNotwithstanding any other provision of law, any amounts received by any member of a household or family as disability compensation under chapter 11 of title 38, United States Code, or dependency and indemnity compensation under chapter 13 of such title, shall not be considered as income of such household or family for purposes of—(1)determining the eligibility of such family or household for assistance under any program for housing assistance administered by the Secretary;(2)the amount of benefits payable to or on behalf of such family or household under such program; or(3)the amount of rent paid by such family or household for occupancy of a dwelling unit assisted under any such program..